Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-30-2006

Smith v. Dept Human Ser
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2912




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Smith v. Dept Human Ser" (2006). 2006 Decisions. Paper 547.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/547


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-309                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-2912
                                   ________________

                                    DIANA SMITH,

                                                 Appellant,

                                            v.

                  DEPARTMENT OF HUMAN SERVICES; ZAKIA
                 MOORE; TREVOR HANNIFORD; ERIN MURPHY
                 DACAU-MARNI GANGEL; RACHEL HOLTZMAN;
                     DONNA HOLLAND; SARAH MUNYAN
                    ____________________________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                            (D.C. Civ. No. 06-mc-000075)
                       District Judge: Honorable James T. Giles
                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   August 17, 2006

            Before: BARRY, SMITH AND NYGAARD, CIRCUIT JUDGES

                                (Filed: August 30, 2006 )

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Diana Smith appeals from the order of the United States District Court for the

Eastern District of Pennsylvania dismissing her miscellaneous action for lack of
jurisdiction pursuant to the Rooker-Feldman doctrine.1

       In the District Court, Diana Smith filed a “motion for extension of time on appeal

from the Supreme Court of Pennsylvania...,” claiming that, although she had begun

preparing her appeal from the Pennsylvania Supreme Court’s dismissal of her application

for extraordinary relief, changes in her health condition limited her ability to work on it.

The motion claims that in 2002, the Philadelphia Court of Common Pleas adjudicated her

son “dependent” under Pennsylvania law and took him into state custody based on

allegations that she had sexually abused him, allegations that Smith says are unfounded.

When DHS filed a petition for involuntary termination, Smith filed an “application for

extraordinary relief” in the Pennsylvania Supreme Court in response. She challenges the

state court’s decision in November 2005, granting DHS’s petition and terminating her

parental rights. She contests the evidence presented at the hearing on termination of her

parental rights and claims that the judge denied her request to present certain evidence.

She contests court orders connected with these proceedings such as the court’s directive

that she obtain counseling, attend parenting classes, and participate in drug and alcohol

treatment. She seeks reversal of the state court order terminating her parental rights, an

order granting unsupervised visitation with her son, and an order mandating her son’s

immediate return to her custody and termination of the state’s case.

       The DHS filed a motion to dismiss pursuant to Federal Rules of Civil Procedure


   1
     See District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).

                                              2
12(b)(1) and (b)(6). The District Court subsequently denied Smith’s motion for extension

of time based upon the Rooker-Feldman doctrine. Smith timely appealed, stating in part

that she was informed that “in order to appeal the Supreme Court dismissal of my

application for extraordinary relief, I must first file with the United States District

Court...”

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Smith has been

granted leave to proceed in forma pauperis on appeal. As discussed further below, we

will dismiss this appeal pursuant to § 1915(e)(2)(B). See Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000).

       In Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005), the

Supreme Court clarified the scope of Rooker-Feldman and made clear that courts have

applied it beyond its appropriate boundaries. See Turner v. Crawford Square Apartments

III, L.P., 449 F.3d 542, 547 (3d Cir. 2006). The Rooker-Feldman doctrine deprives a

District Court of subject matter jurisdiction only in “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil, 544 U.S. at 284.

       In her motion and her notice of appeal, Smith explicitly states that she is appealing

the Pennsylvania Supreme Court’s dismissal of her application for extraordinary relief.

The claims contained in her motion allege injuries from erroneous state court judgments

and seek reversal or modification of those state court judgments. Smith’s miscellaneous

                                               3
action is the classic case described in Exxon Mobil, of a plaintiff “complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Id.

Smith’s miscellaneous action thus is barred by Rooker-Feldman.

       Because Smith’s appeal is entirely lacking in merit, we will dismiss it under §

1915(e)(2)(B). Smith’s motions for transcripts, for expedited appeal, and for injunctive

relief are denied.




                                             4